COLEMAN, J.
On the 13th day of May, 1890, James "W". Normant, et al., instituted the action of ejectment in a court of law against appellees to recover a certain tract of land. The complainants thereupon filed the present bill in the equity court, to enjoin the prosecution of the ejectment suit, and also to have the legal title divested out of the plaintiffs in the ejectment suit, and to quiet the possession of the complainant.
The averments of the bill show that the plaintiffs in the ejectment suit are the heirs of James ~W. Normant who died in May, 1881, and from him derive title. The bill further shows that on the 3rd day of September, 1855, James W. Normant was siezed and possessed of the lands in controversy, that prior to that time, to-wit, on the 19th day of March, 1855, suit in the Circuit Court was instituted by Joseph B. Smith and others against James W. Normant and on the same day a copy of the summons and complaint was regularly served upon the defendant in person, and at the August term of the court, after service, recovered' a judgment against him. An execution issued upon the judgment and was placed in the hands of the sheriff on the 3rd day of September and by him levied upon the lands in controversy, on the 2d of November, and after legal advertisement and notice, the lands were “regularly sold by the sheriff by virtue of said execution on the 3d day of December, 1855.” At the sheriff’s sale. one Hawkins bought the lands which lie in section twenty-nine, and one Bagley and James A. Mudd purchased the lands which lie in section thirty-two. The present complainants claim by mesne conveyances duly executed from the purchasers at sheriff’s sale. The claims of the complainants, through paper titles, began the latter part of the year 1872.
The bill avers that the price paid at sheriff’s sale was a *186fair equivalent for the value of the land, that it was paid to the sheriff, and credited upon the judgment. The bill avers that from some cause the sheriff failed and neglected to execute deeds to said purchasers, that said Hudson (the then sheriff) has long since been dead, and that Joseph. S. Smith is his successor in the office of sheriff. The, bill avers that from the date of the sheriff’s sale to the filing of the bill, the complainants, and those from whom they claim, have paid the taxes on the land, and that “neither Normant nor defendants ever asserted any claim to said lands until the 13th of May, 1890, when the defendants filed an action in ejectment.”
The only averments as to the possession of the land by complainants and those from whom they derive title is in the 10th paragraph of the bill, and is in the following words : “ Orators show that the lands hereinbefore described were, at the time of said sale, and still are woodlands ; that the soil thereof is poor, and almost entirely unsusceptible of cultivation ; that at the time of the sheriff’s sale aforesaid, and for years afterwards, said lands were valuable only for the firewood which could be cut therefrom, and complainants aver that such use was made of the land by the purchasers at the sheriff’s sale, and their successors, for several years, that when the lands passed partly into the hands of the Bed Mountain Iron & Coal Company, they were used for obtaining wood to make charcoal for said Iron Co. That since then a saw-mill was operated on said land for several years under a lease from complainants, and that complainants are now in possession.” It is also averred, as we have stated, that complainants and those from whom they derive their title, have paid their taxes on the land since the purchase at the sheriff’s sale. These are the only averments in the bill to show possession of the purchasers at sheriff s sale, and their sub-purchasers. It is not averred that the acts of cutting fire-wood, making charcoal, the lease for the purpose of a saw-mill, &c., or the payment of taxes were made or done under a claim of right. Pleading must be construed most strongly against the pleader. The averment that these acts were performed for “several years” is very indefinite. It is possible, under this averment, that no acts of ownership were exercised until after the expiration of ten years from the time of the purchase at sheriff’s sale. The averment is entirely inconsistent with a total abandonment of rights acquired by the purchase at sheriff’s sale, for a period of more than ten years after such purchase. "We will endeavor to declare some principles of law, which appear to *187be applicable to the facts of this ease, and which may serve as a guide in its future litigation.
From the date of the sheriff’s sale to the beginning of the action in ejectment, the length of time was about thirty-five years. If the purchasers took possession of the land under their purchase, and held it- continuously during that time in their own right under the purchase, the law would presume that a deed was executed by the sheriff. -This conclusion results, necessarily, from the rule of law which prevails in this State.—McArthur v. Carrie, 32 Ala. 76; Wilson v. Holt, 83 Ala. 540. The presumption of law in the present case is overcome by the positive averment of the bill, that no deed was ever executed by the sheriff, and which averment on demurrer must be regarded as true against the pleader.
An important enquiry is as to the extent and character of the possession of the purchasers' at sheriff’s sale, if, in fact, they entered into possession of the land under their purchase. It is the law that the possession of a mere trespasser is confined to the premises actually occupied by him — “pos-sessio pedis” limits the extent of his adverse holding. It is also settled that the possession of one claiming under color of title, is co-extensive with the boundaries described by the written instrument under which he claims and holds. —Lucy v. Tenn. & Coosa R. R. Co., 92 Ala. 246; Burks v. Mitchell, 78 Ala. 63; Childress v. Calloway, 76 Ala. 133; Stovall v. Fowler, 72 Ala. 78.
It is further settled that mere possession of land is not prima facie adverse to the title of the true owner. To have this effect it must be shown that the true owner knew that the adverse holder claimed in his own right, or it must be so open and notorious as to raise the presumption of notice. Robinson v. Allison, 97 Ala. 596; Dothard v. Denson, 72 Ala. 544; Lucy v. Tenn. & Coosa R. R. Co., 90 Ala. supra.
The purchasers iu the present case at sheriff’s sale obtained no paper title or instrument to mark the boundary of their purchase and possession. Possession by them under their purchase at sheriff’s sale, having paid the purchase money, would not be that of trespassers. Under the aver-ments of the bill, the purchasers had a perfect equity to the land, and had the right to compel a conveyance to them of the legal title. The statute of frauds, expressly excepts from its operation, contracts for the sale of land, where the purchaser pays in part or in whole the purchase money, and is let into possession under his purchase.
In the case of Ridgeway v. Holliday, 59 Mo. 444, the rule is thus declared : “Where one buys land, pays the purchase *188money therefor, and enters into possession thereof, with an agreement (yerbal agreement as the facts show), that a deed shall be made, there being no contingency upon the occurrence of which he is to surrender the possession to his vendor, the transaction is not an agreement to purchase, it is a sale. The contract is executed on the part of the vendee, and he does not hold under his vendor, but adversely to him.” “It is not the case of a vendee holding under a bond for title, or • other executory contract of purchase; where some act remains to be performed by the vendee before he can demand the legal title.”
The possession of land by a purchaser under a contract of purchase who has' paid all the purchase money in law is presumed to hold in his own right and his possession, after-payment of the purchase money is adversely to his vendor. The law does not require of him further notice to his vendor that he holds adversely, and if his possession is continuous for the statutory period, without some recognition of, or subordination to the legal estate of the vendor, the right of entry or of action to recover possession is barred. This is the accepted rule of law in this State.— Potts v. Coleman, 67 Ala. 226; Tayloe v. Dugger, 66 Ala. 446; State v. Conner, 69 Ala. 212; Beard v. Ryan, 78 Ala. 43; Newsome v. Snow, 91 Ala. 641.
“The general rule is that when lands have been sold under execution, the defendant in execution, when sued by the purchaser for possession, can not dispute the plaintiff’s title. The doctrine of all the cases on this point is, that the purchaser comes into exactly such estate as the debtor had,—Newell on Ejectment, 711; Read Hayes v. Bernard, 38 Ill. 297; Ferguson v. Miles, 3 Gilman, (Ill.) 358; Sherry v. Denn, 8 Blackf. (Ind.) 552; Jackson v. Graham, 3 Caines Rep. N. Y. 188.
We are clearly of the opinion that a purchaser who pays the purchase money for land and takes possession of it under a legal contract of sale, whether verbal or written, has possession coextensive with the lands included in his contract of purchase, and he may show the extent of his possession by proof of the contract of sale and purchase, that in such a case the contract will fix the boundary of his possession. This principle applies as between vendor and vendee, or in case of execution sale, to the defendant in execution and the purchaser at such sale. It is not intended to modify >or effect, in any way, the doctrine declared in the above authorities as to the possession of mere trespassers, or, those who claim under color of title, but, simply to declare that a *189valid contract of sale of land, fixes tbe extent of tbe possession of one entering upon, and bolding possession under sucb a contract, just as tbe possession of one wbo is under color of title is limited by tbe description in tbe writings wliicli confer color of title.
“Possession may be shown by acts suitable to tbe character of tbe land.” “A fence or enclosure is not an essential element of adverse possession, but is only one of many acts indicative of possession and claim of ownership.” And we may add, cultivation is nqt an essential element of adverse possession, when the acts of ownership are sucb as those to which tbe land is adapted, and sucb occupancy and use are continuous, exclusive and hostile to tbe claims of others, and intended to be such.—Bell v. Denson, 56 Ala. 449; Hughes v. Anderson, 79 Ala. 215; Newell on Ejectment, p. 725; Sauers v. Giddings, 51 N. W. Rep. 265. Tbe payment of taxes is to be taken into consideration with tbe other facts and circumstances. Possession under a claim of right is a question of fact, tbe existence of which is to be determined by tbe conduct, acts of ownership exercised over tbe land, and declarations of tbe party in possession.
“Adverse possession once established can be broken only in one of three ways: 1. By tbe act of tbe real owner; 2, by tbe intrusion of á stranger; 3, by tbe abandonment of tbe premises by tbe occupant himself.”—Hughes v. Anderson, 79 Ala. 215.
“Unknown intrusion of strangers will not interrupt tbe continuity of possession unless continued for sucb length of timé as to become assertion of right.”—Bell v. Denson, 56 Ala. 449. And if sucb intrusions are known and not submitted to, or acquiesced in, but are forthwith remedied by recourse to legal redress, they will not amount to an interruption of tbe continuity of possession.
Adverse possession held until tbe claim and title lias ripened into a fee, necessarily destroys all outstanding .legal titles. There can not be an absolute fee simple title to tbe whole land in each of two adverse claimants at tbe same time. If therefore complainants went into possession under their purchase, and held adversely for a period sufficient to perfect their title into a fee, there can be no legal title in the complainants unless they have acquired title by a subsequent possession and adverse bolding for tbe statutory period. Tbe averments of tbe bill exclude tbe consideration of any title thus acquired by respondent. Notwithstanding a fee title may be acquired by adverse possession, there may be a cloud on sucb title, inasmuch as tbe record *190of titles or written evidence of title may tend to show a legal title outstanding in another, which might lead to litigation or dejsreciate the value of the property.
A person in possession of land having a perfect equity without having acquired the legal title, may come into a court of equity and enforce a specific performance, and have his title perfected, whether or not there be a pending suit involving his right and title. If sued in ejectment, having a perfect equity, and not a legal title, he may enjoin the prosecution of the suit by bill, and a court of equity having jurisdiction to protect his equity, and to invest him with the legal title may retain the bill upon proper averments, and do complete justice between the parties, to the extent of settling the entire litigation.—Shipman v. Furniss, 69 Ala. 555. See for a discussion of the question Whittock v. Johnson, 12 S. E. Rep. 614.
We hold further that a person in possession of land, Avho has a fee title acquired by an adverse possession, but without written evidence of it, or a judgment at law, or decree of a court establishing his title, there being no suit against him involving his right of possession, or the validity of his title, may come into a court of equity for relief.
In Echols v. Hubbard, 90 Ala. p. 319, the court uses this language: “If a link in the chain of title is lost, or the de'scription in any link of the chain of title is lost, or the description in any link of that chain is so indefinite and indeterminable as to require a resort to evidence aliunde to identify the land really conveyed, the deed from Pope, administrator, to Patton, is a cloud on her title, ‘which would embarrass alienation, is calculated to engender a sense of insecurity, and may be the source of unfounded or vexatious litigation,’ and which a court of equity will remove while the evidence necessary to establish the real boundaries is yet at hand.
In the latter aspect where adverse possession is relied on by the complainant, which is the case we find in this record, the right of necessity must be effectuated by extraneous evidence, and equity may always be invoked, in the absence of a legal remedy, to quiet a title thus resting in parol. See Marston v. Rowe, 39 Ala. 722, and other authorities to the proposition cited in the opinion.
But as was said in Jones v. DeGraffenreid, 60 Ala. 151, “The principle on Avhich equity intervenes to remove a cloud, or impending cloud from the title, is that the party, being in possession, can not bring an action at law to establish his title or to test its strength; and it is unreasonable *191that be shall be required to stand in suspense until it suits tbe interest or caprice of bis adversary to bring suit; his title in the meantime resting under distrust, while he is at all times liable to lose the benefit of important evidence by the death of witnesses. See also Rea v. Longstreet, 54 Ala. 291; 3 Brick. Dig. 355, § 345; Echols v. Hubbard, 90 Ala. 311.
It is urged as a ground of objection to the equity of the bill that the statute affords a complete remedy in a court of law'. The rule in such cases is this: If the equitable right and remedy existed prior to the adoption of the act embodied in § 2916 of the Code, the statutory remedy therein furnished would not destroy the equitable remedy, unless the language of thé statute limited the remedy to the one therein provided.—Jackson v. Jackson, 91 Ala. 292.
The remedy invoked in this case, not being under the statute, but the equitable remedy which exists independent of the statute, the present sheriff was not a necessary or proper party. The Chancery Court may appoint its register or other proper person to execute a conveyance, when the relief is granted, or its own decree is sufficient to divest or invest the legal title.—Jones v. Woodstock Iron Co., 95 Ala. 551.
We further declare the law to be that a purchaser of land who takes possession, having paid all the purchase money, holds adversely to his vendor, and in such case the vendor is charged with notice of the adverse holding. A purchaser in possession of land bought at execution sale issued upon a judgment recovered on personal service and after legal advertisement, having paid the purchase money, holds adversely to the defendant in execution, and the defendant in execution upon the same principle is charged with notice that such possession is adverse. We can perceive no valid reason for holding a different rule in the case of a defendant in execution and purchaser at'execution sale in such cases, and a vendor and vendee.
The averments of the bill show that there was at the time of the filing of the bill, a suit pending for the recovery of the land in a court of law, and by which complainants’ legal title might be tested and established by the judgment of a court of law. Under the principles we here declared there is no equity in the bill, so far as it seeks to remove a cloud or perfect a chain of title.
The averments of the bill and the relation of the parties to each other, do not admit of its consideration as a bill for specific performance against the heirs of Normant; and if it *192could be regarded as such a bill, inasmuch as it seeks affirmative relief, .the delay of thirty-five years before asserting the right is sufficient to stamp it as a stale demand.
Our conclusion is that the court erred in overruling the demurrer to the bill, and in denying the motion to dissolve the injunction. The case is reversed and remanded that complainants may have an opportunity to amend their bill if they can so as to give it equity, or take such orders as they may be advised in the premises.
Reversed and remanded.